DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23, 25, 30, 33, 34, 36, 37, 39, and 43 are objected to because of the following informalities:
In Reference to Claim 23
In line 9, the phrase “with respective coils” should read –with the respective coils–.
In Reference to Claim 25
In line 4, the phrase “the plungers in end positions” should read –the plungers in the end positions–.
In Reference to Claim 30
In line 2, the word “plunge” is interpreted as a typographical error for –plunger–.
In line 3, the phrase “directly or indirectly to coil” should read –directly or indirectly to the coil–.
In Reference to Claim 33
In lines 2 – 3, the phrase “the anchor element” should read –the armature element–.
In line 4, the phrase “a plunger” should read –[[a]]the plunger–.
In Reference to Claim 34
In line 3, the phrase “the electromagnetic actuator units” should read –the at least two electromagnetic actuator units–.
In Reference to Claim 36
In line 2, the phrase “a yoke dis connected to core” should read –a yoke disk connected to the core–.
In Reference to Claim 37
In line 2, the phrase “arranged in core” should read –arranged in the core–
In Reference to Claim 39
In lines 4 – 5, the phrase “in plunger guide” should read –in the plunger guide–.
In Reference to Claim 43
In line 2, the phrase “arranged in core” should read –arranged in the core–
In line 3, the phrase “beyond core” should read –beyond the core–.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23 – 45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 23
In line 9, the plungers are required to be arranged “approximately” coaxially with the respective coil.  Since applicant’s disclosure does not define what degree of deviation is considered acceptable, the term “approximately” renders the claim indefinite. 
In Reference to Claim 25
In line 2, an end position of the plunger is described as being “close” to a core.  In this case, the descriptor “close” is a relative term which renders the claim indefinite.
In Reference to Claim 31
In lines 6 – 8, descriptors “close” and “near” are relative terms which render the claim indefinite.  Moreover, the phrase “in particular” renders the claim indefinite.
In line 6, the limitations “the core” and “the distance” lack sufficient antecedent basis in the claim.

In Reference to Claim 32
In line 5, the descriptor “close” is a relative term which renders the claim indefinite.
In line 5, the limitation “the core” lacks sufficient antecedent basis in the claim.
In Reference to Claim 33
In line 2, the limitation “the anchor element” lacks sufficient antecedent basis in the claim.
In line 4, the limitation “the core” lacks sufficient antecedent basis in the claim.
In lines 5 – 6, the phrase “can only be” renders the claim indefinite.
In lines 6 – 7, it is unclear how an additional force is to be applied to the plunger “in a form-fitting manner”.
In Reference to Claim 34
In line 2, a stop device is described as being “approximately” hemispherical.  Since applicant’s disclosure does not define what degree of deviation is considered acceptable, the term “approximately” renders the claim indefinite. 
In line 4, the descriptor “close” is a relative term which renders the claim indefinite.
In line 4, the limitation “the core” lacks sufficient antecedent basis in the claim.

In Reference to Claim 39
In line 4, the descriptor “close” is a relative term which renders the claim indefinite.
In Reference to Claim 41
In lines 3 – 4, the limitations “the plunger side” and “the end of the plunger side” lack sufficient antecedent basis in the claim.
In Reference to Claim 43
In line 3, the word “preferably” renders the claim indefinite.
In line 3, the limitation “both sides” lacks sufficient antecedent basis in the claim.
In line 3, a longitudinal axis is recited, however, it is unclear with respect to which component the longitudinal axis applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 – 26, 28, 29, 38 – 41, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE 10 2017 115 975 A1 to Amano (Amano) in view of US Patent Application Publication No. 20200308994 to Suzuki et al. (Suzuki).
In Reference to Claim 23
Amano teaches (see Amano and Fig. 16 as annotated by the Examiner below):
An electromagnetic actuator comprising:
At least two electromagnetic actuator units (Fig. 16 – reference characters 101), each electromagnetic actuator unit including:
A coil (31) and a plunger (60) arranged coaxially, the plunger configured to translate axially in relation to the coil based on an energization of the coil (as seen from Figs. 4 and Amano paragraph [0077]); and
A plunger guide (Fig. 16 – reference characters 74, 75) configured to slidably receive the plunger (paragraph [0011]).
Amano does not teach the following which is taught by Suzuki (see Suzuki):
Wherein each plunger guide (Fig. 2 – reference characters 34, 64, 49, 79) is further configured to move with respect to one another (Suzuki paragraph [0034]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Suzuki to modify the plunger guides so as to be movable with respect to one another within the electromagnetic actuator assembly of Amano since it would enable a self-centering of the guide cylinders during mounting of the adjusting device onto the camshaft as taught by Suzuki (paragraph [0035]).

In Reference to Claim 24
Amano teaches:
In addition to all the limitations of claim 23 discussed above, wherein the at least two electromagnetic actuator units are arranged in a common housing (Fig. 16 – reference character 13).
In Reference to Claim 25
Amano teaches:
In addition to all the limitations of claim 23 discussed above, wherein each electromagnetic actuator unit further includes a core (Fig. 16 – reference characters 32); and
Wherein each plunger is further configured to selectively switch between a first end position proximate the core (as seen from Fig. 16), and a second end position away from the core (as seen from Fig. 4), and
Wherein each plunger rests against a stop (Fig. 4 – reference characters 72, 611) arranged at each end position.
In Reference to Claim 26
Amano teaches:
In addition to all the limitations of claim 23 discussed above, wherein each electromagnetic actuator unit further includes a permanent magnet (Fig. 16 – reference characters 40) arranged on the plunger.

In Reference to Claim 28
Amano teaches:
In addition to all the limitations of claim 23 discussed above, wherein each electromagnetic actuator unit further includes an anchor plate (Fig. 16 – reference characters 45) arranged on the plunger.
In Reference to Claim 29
Amano teaches:
In addition to all the limitations of claim 23 discussed above, wherein each electromagnetic actuator unit further includes a permanent magnet and an armature element arranged on the plunger, the armature element protruding radially beyond the permanent magnet (as seen from Fig. 16).
In Reference to Claim 38
Amano does not teach the following which is taught by Suzuki:
In addition to all the limitations of claim 23 discussed above, wherein each plunger guide is arranged in a separate guide body (Fig. 2 – reference characters 34, 64) which are configured to move with respect to one another (Suzuki paragraph [0034]).
In Reference to Claim 39
Amano teaches:
In addition to all the limitations of claim 38 discussed above, wherein each plunger includes a central taper (Fig. 16 – reference characters 65) that remains within the plunger guide as the plunger translates (as seen from Figs. 4 and 16).

In Reference to Claim 40
Amano teaches:
In addition to all the limitations of claim 23 discussed above, wherein each electromagnetic actuator unit further includes a cylindrical core (Fig. 16 – reference characters 32) arranged in the coil, a maximum external diameter of the core being less than or equal to an inner diameter of the coil (as seen from Fig. 16).
In Reference to Claim 41
Amano teaches:
In addition to all the limitations of claim 40 discussed above, wherein each electromagnetic actuator unit further includes a component (Fig. 16 – reference character YD) made of a magnetically conductive material is arranged on at least one axial end of the core, the component protruding beyond the core in a radial direction (as seen from Fig. 16).
In Reference to Claim 44
Amano teaches:
In addition to all the limitations of claim 41 discussed above, wherein the component is a plate-shaped component (as seen from Fig. 16).
In Reference to Claim 45
Amano teaches:
A camshaft actuator (Fig. 16 – reference characters 101) comprising the electromagnetic actuator according to claim 23 (see rejection of claim 23 above).

Claims 30 – 37, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Suzuki as applied to claim 29 above, and further in view of German Patent Application Publication No. DE 10 2008 029 324 A1 to Gaisberg-Helfenberg et al. (Gaisberg).
In Reference to Claim 30
Neither Amano nor Suzuki teach the following which is taught by Gaisberg (see Gaisberg):
In addition to all the limitations of claim 29 discussed above, wherein each electromagnetic actuator unit further includes a spring (Fig. 1 – reference characters 35, 40) configured to connect the plunger (24, 26) to the coil (32, 37).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Gaisberg to connect the plunger to the coil via a spring within the electromagnetic actuator assembly of Amano, as modified by Suzuki, since it would enable the extension process of the plunger to be accelerated as taught by Gaisberg (paragraph [0035]).

In Reference to Claim 31
Amano teaches:
In addition to all the limitations of claim 30 discussed above, wherein each electromagnetic actuator unit further includes a core (Fig. 16 – reference characters 32).

Neither Amano nor Suzuki teach the following which is taught by Gaisberg:
Wherein in each electromagnetic actuator unit, the spring (Fig. 1 – reference characters 35, 40), the armature element (below 33, 39), the permanent magnet (33, 39), and the coil (32, 37) cooperate so as to move the plunger (24, 26) a predefined minimum distance to a first end position proximate the core as the plunger approaches the first end position when the coil is de-energized (as seen from Fig. 1).
In Reference to Claim 32
Amano teaches:
In addition to all the limitations of claim 30 discussed above, wherein each electromagnetic actuator unit further includes a core (Fig. 16 – reference characters 32).
Neither Amano nor Suzuki teach the following which is taught by Gaisberg:
Wherein in each electromagnetic actuator unit, the spring (Fig. 1 – reference characters 35, 40), the armature element (below 33, 39), the permanent magnet (33, 39), and the coil (32, 37) cooperate so as to move the plunger (24, 26) from a first end position proximate the core to a second end position away from the core (as seen from Fig. 1).
In Reference to Claim 33
Amano teaches:
In addition to all the limitations of claim 30 discussed above, wherein each electromagnetic actuator unit further includes a core (Fig. 16 – reference characters 32).
Neither Amano nor Suzuki teach the following which is taught by Gaisberg:
Wherein in each electromagnetic actuator unit, the spring (Fig. 1 – reference character 35, 40), the armature element (below 33, 39), the permanent magnet (33, 39), and the coil (32, 37) cooperate so as to maintain the plunger (24, 26) in a second end position away from the core independently of the energization of the coil such that the plunger is enabled to move out of the second end position when an additional force (20) is applied to the plunger in a form-fitting manner (as seen from Fig. 1).
In Reference to Claim 34
Amano teaches:
In addition to all the limitations of claim 23 discussed above, wherein each electromagnetic actuator unit further includes a core (Fig. 16 – reference characters 32), and
Neither Amano nor Suzuki teach the following which is taught by Gaisberg:
Wherein at least one of the at least two electromagnetic actuator units further includes an approximately hemispherical stop device (Fig.1 – reference character 19) such that the plunger rests against the stop device when in a first end position proximate to the core (as seen from Fig. 1).
In Reference to Claim 35
Neither Amano nor Suzuki teach the following which is taught by Gaisberg:
In addition to all the limitations of claim 34 discussed above, wherein each electromagnetic actuator unit further includes a spring (Fig. 1 – reference characters 35, 40) configured to connect the stop device (19) to the coil (32, 37).
In Reference to Claim 36
Amano teaches:
In addition to all the limitations of claim 34 discussed above, wherein the stop device rests against a yoke disk (Fig. 3 – reference character YD) fixed to the core.
In Reference to Claim 37
Neither Amano nor Suzuki teach the following which is taught by Gaisberg:
In addition to all the limitations of claim 36 discussed above, wherein in each electromagnetic actuator unit, the stop device is arranged in a pass-through hole arranged in the core (Fig. 1 – reference character 22).
In Reference to Claim 43
Neither Amano nor Suzuki teach the following which is taught by Gaisberg:
In addition to all the limitations of claim 36 discussed above, wherein in each electromagnetic actuator unit, the stop device is arranged in a pass-through hole arranged in the core (Fig. 1 – reference character 22) and preferably protrudes beyond the core on first and second axial ends of the core (as seen from Fig. 1).
In Reference to Claim 42
Neither Amano nor Suzuki teach the following which is taught by Gaisberg:
In addition to all the limitations of claim 34 discussed above, wherein the stop device is a ball or pin (Fig. 1 – reference character 19).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Suzuki as applied to claim 26 above, and further in view of US Patent No. 3,504,315 to Stanwell (Stanwell).
In Reference to Claim 27
Amano teaches:
In addition to all the limitations of claim 26 discussed above, wherein in each electromagnetic actuator unit, the coil arranged around a core (Fig. 16 – reference character 32).
Neither Amano nor Suzuki teach the following which is taught by Stanwell (see Stanwell):
Wherein in each electromagnetic actuator unit, a permanent magnet (Fig. 1 – reference character 1) is magnetically separated from the core (4) in an axial direction only through an air gap (3).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stanwell to magnetically separate a permanent magnet from the core via an air gap within the electromagnetic actuator assembly of Amano, as modified by Suzuki, since it would enable the armature to be stable in each end position in the absence of an energizing current as taught by Stanwell (col. 1; lines 36 – 43).


    PNG
    media_image1.png
    662
    412
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wardle et al. (US 2016/0125991) and US 2012/0235777) both show devices in the general state of the art of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746